ORDER
MORTON E. STRUHL of LAGUNA BEACH, CALIFORNIA, who was admitted to the bar of this State in 1971, having pleaded no contest to counts four and seventeen of a felony complaint charging violation of California Penal Code Section 51p9 (solicitation, acceptance, or referral of fraudulent insurance claims) and violation of California Revenue and Taxation Code Section 19705(a)(1) (willfully making or signing false tax returns), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MORTON E. STRUHL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MORTON E. STRUHL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MORTON E. STRUHL comply with Rule 1:20-20 dealing with suspended attorneys.